                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


  WILLARD HALL                                                      CIVIL ACTION
  VERSUS                                                            NO. 19-10783
  ROBERT C. TANNER, WARDEN                                          SECTION “I”(4)
  RAYBURN CORRECTIONAL CENTER



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the objection by plaintiff,

Willard Hall, which is hereby OVERRULED, approves the Magistrate Judge’s Findings and

Recommendation and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Willard Hall’s petition for issuance of a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

              New Orleans, Louisiana, this 17th day of December, 2019.




                                                    ___________________________________
                                                            LANCE M. AFRICK
                                                     UNITED STATES DISTRICT JUDGE
